ORDER
PER CURIAM.
Domino’s Pizza/MBR Management appeals from the decision of the Labor and Industrial Relations Commission (Commission) awarding Paul Brown medical expenses. We have reviewed the briefs of the parties and the record on appeal and conclude it contains sufficient competent and substantial evidence to support the Commission’s award. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri- Rule of Civil Procedure 84.16(b).